     Case: 3:19-cv-01007-wmc Document #: 172-1 Filed: 12/04/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

DRIFTLESS AREA LAND CONSERVANCY
and WISCONSIN WILDLIFE FEDERATION,                   No. 19-cv-1007

                  Plaintiffs,

       v.

MICHAEL HUEBSCH, REBECCA VALCQ,
ELLEN NOWAK, and PUBLIC SERVICE
COMMISSION OF WISCONSIN,

                  Defendants,

AMERICAN TRANSMISSION COMPANY
LLC, BY ITS CORPORATE MANAGER,
ATC MANAGEMENT, INC, DAIRYLAND
POWER COOPERATIVE, AND ITC
MIDWEST LLC,

                  Intervenor-Defendants,


     INTERVENOR-DEFENDANTS AMERICAN TRANSMISSION COMPANY LLC,
       DAIRYLAND POWER COOPERATIVE, AND ITC MIDWEST LLC’S JOINT
                       DOCKETING STATEMENT


       Pursuant to Seventh Cir. Rule 3(c)(1) and 28(a), American Transmission Company LLC,

by its corporate manager ATC Management Inc. (“ATC”), Dairyland Power Cooperative

(“Dairyland”), and ITC Midwest LLC (“ITC Midwest”) (collectively, “Intervenor-Defendants”)

hereby file the docketing statement for their appeal in the above-captioned matter.

       JURISDICTION OF THE WESTERN DISTRICT COURT OF WISCONSIN

       In this action, the Plaintiffs asserted procedural due process and takings claims under the

Fifth and Fourteenth Amendments to the United States Constitution, pursuant to 42 U.S.C. §

1983, and requested declaratory and injunctive relief. The Intervenor-Defendants argued that the



                                                1
      Case: 3:19-cv-01007-wmc Document #: 172-1 Filed: 12/04/20 Page 2 of 6




district court lacked jurisdiction over Plaintiffs’ action because the Plaintiffs do not have

standing to assert their claims, those claims are not ripe, and the Defendants are immune from

suit. The Defendants asserted that the district court lacked jurisdiction for the same reasons and

also argued that the district court should abstain from exercising jurisdiction under the abstention

doctrines set forth in Younger v. Harris, 401 U.S. 37 (1971) and Colorado River Water

Conservation District v. United States, 424 U.S. 800 (1976). However, the district court

exercised jurisdiction over the Plaintiffs’ action pursuant to 28 U.S.C. §§ 1331, 1337.

          JURISDICTION OF THE SEVENTH CIRCUIT COURT OF APPEALS

       This appeal is taken from the Opinion and Order of the U.S. District Court for the

Western District of Wisconsin entered on November 20, 2020 by the Honorable Judge William

M. Conley (Dist. Ct. Dkt. 159) (“Order”), which denied in part the Defendants’ and Intervenor-

Defendants’ motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Dist. Ct. Dkt.

6, 16). Following the Order, some of the Plaintiffs’ claims remain pending before the district

court, and the Plaintiffs, Defendants, and Intervenor-Defendants remain parties to that

proceeding.

       Nonetheless, the Order is immediately appealable because it conclusively determines an

important issue, collateral to the merits of the action, that would be effectively unreviewable if

an immediate appeal were not available: namely, the Defendants’ immunity from suit under both

the Eleventh Amendment to the United States Constitution and the doctrine of quasi-judicial

immunity. The district court conclusively determined that the Plaintiffs’ suit is not barred by

either sovereign immunity or quasi-judicial immunity. (Order, at 6-15) These immunities are not

just a defense to liability, but an immunity from the travails of a lawsuit altogether. Herx v.

Diocese of Fort Wayne-South Bend, Inc., 772 F.3d 1085, 1089 (7th Cir. 2014). If a court




                                                  2
      Case: 3:19-cv-01007-wmc Document #: 172-1 Filed: 12/04/20 Page 3 of 6




erroneously denies an immunity defense, and the defendant must undergo trial before the error is

corrected, then “‘he has been irrevocably deprived of one of the benefits—freedom from having

to undergo trial—that his immunity was intended to give him.’” Id. (quoting McCarthy v. Fuller,

714 F.3d 971, 975 (7th Cir. 2013); see also Scott v. Lacy, 811 F.2d 1153, 1153 (1987)

(“[I]mmunity frees officials from the burden and emotional toil of trial as well as from the duty

to pay money. The ‘right not to be tried’ is lost if not vindicated before trial.”) It is for this reason

that orders rejecting a claim of Eleventh Amendment immunity are among the “recognized

categories of collaterally appealable orders.” Id. (citing P.R. Aqueduct & Sewer Auth. v. Metcalf

& Eddy, Inc., 506 U.S. 139, 144-45 (1993)); McDonough Associates, Inc. v. Grunloh, 772 F.3d

1043, 1048 (7th Cir. 2013). So are orders rejecting claims of quasi-judicial immunity. Richman

v. Sheahan, 720 F.3d 430, 434 (2001) (exercising jurisdiction under collateral order doctrine

over district court order denying claim of quasi-judicial immunity).

        The district court’s Order did both and is immediately appealable under the collateral

order doctrine. Intervenor-Defendants filed their notice of appeal on December 4, 2020,

concurrently with this docketing statement. If the Seventh Circuit reverses the Order and finds

that the Defendants are immune from suit, Plaintiffs’ action will be dismissed and the Intervenor-

Defendants’ permit to construct a new major power line in southwest Wisconsin (which is at

issue in this case) will no longer be at risk of nullification. See Driftless Area Land Conservancy

v. Huebsch, 969 F.3d 742, 745 n.1 (7th Cir. 2020). Therefore, the United States Court of Appeals

for the Seventh Circuit has jurisdiction pursuant to 28 U.S.C. § 1291. See Ott v. City of

Milwaukee, 682 F.3d 552, 554 (7th Cir. 2012) (collateral order review is not an exception to the

final judgment rule in 28 U.S.C. § 1291, but rather, is based on a “practical construction” of that

statute).




                                                   3
         Case: 3:19-cv-01007-wmc Document #: 172-1 Filed: 12/04/20 Page 4 of 6




                            OFFICIAL CAPACITY OF THE DEFENDANTS

           In this action, Plaintiffs’ assert claims against Rebecca Valcq, Michael Huebsch, and

Ellen Nowak in their official capacity as commissioners of the Public Service Commission of

Wisconsin (“Commission”).1 The Commission consists of three Commissioners, who the

Governor nominates, and with the advice and consent of the Senate, appoints for six-year terms.

See Wis. Stat. §§ 15.06(1)(c), 15.79. Although Rebecca Valcq and Ellen Nowak still occupy this

office, Michael Huebsch retired in January 2020 and was replaced by Tyler Huebner.

                        PRIOR OR RELATED APPELLATE PROCEEDINGS

           Earlier in these proceedings, the district court denied the Intervenor-Defendants’ motions

to intervene pursuant to Fed. R. Civ. P. 24. (See Dist. Ct. Dkt. 49) The Intervenor-Defendants

appealed that order, (Dist. Ct. Dkt. 51), which the Seventh Circuit Court of Appeals docketed as

Driftless Area Land Conservancy and Wisconsin Wildlife Federation v. Michael Huebsch, et al.,

Case No. 20-1350. That case was submitted on July 2, 2020, and decided on August 11, 2020,

when the Seventh Circuit Court of Appeals issued a decision and final judgment reversing the

district court’s order and remanding with instructions to permit the Intervenor-Defendants to

intervene. See 969 F.3d 742.

           On December 1, 2020, the Defendants also appealed the district court’s November 20,

2020 Opinion and Order denying in part the Defendants’ and Intervenor-Defendants’ motions to

dismiss. That appeal has been docketed as Driftless Area Land Conservancy, et al. v. Michael

Huebsch, et al., Case No. 20-3325.




1
    The Order dismissed Ellen Nowak as a defendant to this lawsuit.


                                                          4
     Case: 3:19-cv-01007-wmc Document #: 172-1 Filed: 12/04/20 Page 5 of 6




Dated: December 4, 2020

Respectfully submitted,

 PERKINS COIE, LLP                             FREDRIKSON & BYRON, P.A.

 /s/ Brian H. Potts                            /s/ Lisa M. Agrimonti______________
 Brian H. Potts (Wis. Bar No. 1060680)*        Lisa M. Agrimonti (Wis. Bar No. 1032645)*
 David R. Zoppo (Wis. Bar No. 1094283)         Haley L. Waller Pitts (Wis. Bar No. 1115291)
 33 East Main Street, Suite 201                John P. Pavelko (MN Bar No. 0398495)
 Madison, WI 53703-5118                        200 South 6th Street, Suite 4000
 Tel: (608) 663-7460                           Minneapolis, MN 55402
 Fax: (608) 663-7499                           Tel: (612) 492-7000
 Email:        bpotts@perkinscoie.com          Fax: (612) 492-7077
               dzoppo@perkinscoie.com          Email:        lagrimonti@fredlaw.com
                                                             hwallerpitts@fredlaw.com
 Attorneys for Appellants                                    jpavelko@fredlaw.com
 American Transmission Company LLC and
 ATC Management Inc.                           TAFT STETTINIUS & HOLLISTER LLP
                                               Valerie T. Herring
                                               (Wis. Bar No. 1076996)
                                               2200 IDS Center
                                               80 South 8th Street
                                               Minneapolis, MN 55402-2157
                                               Tel: (612) 977-8400
                                               Fax: (612) 977-8650
                                               Email:         vherring@taftlaw.com

                                               Attorneys for Appellant ITC Midwest LLC
 WHEELER, VAN SICKLE &
 ANDERSON, S.C.

 /s/ Justin W. Chasco
 Justin W. Chasco (Wis. Bar No. 1062709)*
 44 East Mifflin Street, Suite 1000
 Madison, WI 53703
 Tel: (608) 255-7277
 Fax: (608) 255-6006
 Email:         jchasco@wheelerlaw.com

 Attorney for Intervenor-Defendant Dairyland
 Power Cooperative

 *Counsel of Record
     Case: 3:19-cv-01007-wmc Document #: 172-1 Filed: 12/04/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that copies of the foregoing document were served today, this 4th day of

December, 2020, through the Court’s ECF system on all registered counsel.


                                                   /s/ Brian H. Potts
                                                   Brian H. Potts
                                                   bpotts@perkinscoie.com

                                                   Attorney for American Transmission
                                                   Company LLC and ATC Management Inc.
